1    Scott E. Gizer, Esq., Nevada Bar No. 12216
       sgizer@earlysullivan.com
2    Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
3    EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
4    8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
5    Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
6
     Kevin S. Sinclair, NV Bar No. 12277
7      ksinclair@sinclairbraun.com
     SINCLAIR BRAUN LLP
8    16501 Ventura Blvd, Suite 400
     Encino, California 91436
9    Telephone: (213) 429-6100
     Facsimile: (213) 429-6101
10
     Attorneys for Defendants
11   FIDELITY NATIONAL TITLE GROUP, INC., FIDELITY
     NATIONAL TITLE INSURANCE COMPANY, and FIDELITY
12   NATIONAL TITLE AGENCY OF NEVADA, INC.
13   DESIGNATED LOCAL COUNSEL FOR SERVICE OF
     PROCESS ON SINCLAIR BRAUN LLP PER L.R. IA 11-1(b)
14
     Gary L. Compton, State Bar No. 1652
15   2950 E. Flamingo Road, Suite L
     Las Vegas, Nevada 89121
16
                                UNITED STATES DISTRICT COURT
17
                                          DISTRICT OF NEVADA
18
       DEUTSCHE BANK NATIONAL TRUST                    Case No.: 2:20-CV-02146-RFB-VCF
19     COMPANY,
                                                       STIPULATION AND ORDER TO
20                           Plaintiff,                EXTEND TIME TO REPLY IN
                                                       SUPPORT OF MOTIONS TO DISMISS
21                    vs.                              AND COUNTERMOTION FOR
                                                       PARTIAL SUMMARY JUDGMENT
22     FIDELITY NATIONAL TITLE GROUP,                  (ECF NOS. 27-29 AND 40)
       INC., et al., ,
23                                                     THIRD REQUEST
                             Defendants.
24

25
            COMES NOW defendants Fidelity National Title Group, Inc. (“FNTG”), Fidelity National
26
     Title Insurance Company (“Fidelity”), and Fidelity National Title Agency of Nevada, Inc.
27
     (“Fidelity Agency”) (collectively, “Defendants”) and plaintiff Deutsche Bank National Trust
28

                                           1
     STIPULATION AND ORDER TO EXTEND TIME TO REPLY IN SUPPORT OF MOTIONS TO DISMISS
1    Company (“Deutsche Bank”), by and through their respective attorneys of record, which hereby
2    agree and stipulate as follows:
3           1.       On November 20, 2020, Deutsche Bank filed its complaint in the Eighth Judicial
4    District Court for the State of Nevada;
5           2.       On November 22, 2020, Fidelity removed the instant case to the United States
6    District Court for the State of Nevada (ECF No. 1);
7           3.       On February 8, 2021, FNTG, Fidelity, and Fidelity Agency all moved to dismiss
8    Deutsche Bank’s complaint. (ECF Nos. 27, 28, 29.);
9           4.       On April 27, 2021, Deutsche Bank filed its opposition to FNTG’s motion to
10   dismiss (ECF No. 38), Fidelity’s motion to dismiss (ECF No. 39), and Fidelity Agency’s motion
11   to dismiss. (ECF No. 37.) Deutsche Bank also filed a countermotion for partial summary
12   judgment in response to Fidelity’s motion to dismiss. (ECF No. 40.);
13          5.       On May 4, 2021, the Court granted the parties’ first stipulation extending the time
14   for Defendants to reply supporting the motions to dismiss, setting a deadline of May 18, 2021
15   (ECF No. 43);
16          6.       On May 19, 2021, the Court granted the parties’ second stipulation extending the
17   time for Defendants to reply supporting the motions to dismiss and to oppose the countermotion,
18   setting a deadline of June 1, 2021 (ECF No. 46);
19          7.       Defendants request a two-week extension of their deadline to file their respective
20   replies supporting their motions to dismiss and for Fidelity to respond to the countermotion for
21   partial summary judgment, through and including June 15, 2021, to afford Defendants additional
22   time to review and respond to Deutsche Bank’s various oppositions and the countermotion.
23          8.       Counsel for Deutsche Bank does not oppose the requested extension;
24   //
25   //
26   //
27   //
28   //

                                           2
     STIPULATION AND ORDER TO EXTEND TIME TO REPLY IN SUPPORT OF MOTIONS TO DISMISS
1           9.      This is the third request for an extension made by counsel for Defendants, which
2    is made in good faith and not for the purposes of delay.
3           IT IS SO STIPULATED that Defendants’ deadline to file their respective replies in
4    support of their motions to dismiss (ECF Nos. 27-29) and for Fidelity to respond to the
5    countermotion for partial summary judgment (ECF No. 40) are hereby extended through and
6    including June 15, 2021.
7    Dated: May 25, 2021                           SINCLAIR BRAUN LLP
8

9                                                  By:     /s/-Kevin S. Sinclair
                                                         KEVIN S. SINCLAIR
10                                                       Attorneys for Defendants
                                                         FIDELITY NATIONAL TITLE GROUP,
11                                                       INC., FIDELITY NATIONAL TITLE
                                                         GROUP, INC., AND FIDELITY NATIONAL
12                                                       TITLE GROUP, INC.
13   Dated: May 25, 2021                           WRIGHT, FINLAY & ZAK, LLP
14

15                                                 By:    /s/-Christina V. Miller
                                                         CHRISTINA V. MILLER
16
                                                         Attorneys for Plaintiff
                                                         DEUTSCHE BANK NATIONAL TRUST
17
                                                         COMPANY
18
     IT IS SO ORDERED.
19
            Dated this _____
                        28th day of _____________,
                                      May          2021.
20
                                                   __________________________________________
21                                                 RICHARD F. BOULWARE
                                                   UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27

28

                                           3
     STIPULATION AND ORDER TO EXTEND TIME TO REPLY IN SUPPORT OF MOTIONS TO DISMISS
